Dismissed and Memorandum Opinion filed April 23, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00278-CR

                         ANTHONY DAVIS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                  Trial Court Cause No. 13-DCR-062341A

                 MEMORANDUM                     OPINION


      A jury convicted appellant of aggravated sexual assault of a child. In
accordance with the terms of an agreement with the State, the trial court sentenced
appellant to confinement for 45 years in the Institutional Division of the Texas
Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that appellant waived his right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Appellant’s waiver reflects that he entered into an agreement with the State after a
jury found him guilty. Appellant waived the right of appeal knowing with certainty
the punishment that would be assessed. See Blanco v. State, 18 S.W.3d 218, 219
(Tex. Crim. App. 2000) (holding waiver of right to appeal is valid if appellant
knows with certainty the punishment that will be assessed).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2